Citation Nr: 0531139	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbar spine injury residuals, currently 
evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
rating for lumbar spine injury residuals, for which service 
connection has been in effect as of April 1, 1975 (day after 
discharge from service - see April 1976 rating decision), 
from noncompensable to 10 percent effective July 1, 2002.  
The veteran perfected an appeal of this rating decision, as 
he believes that the 10 percent rating does not adequately 
compensate him for the current extent of his back disability.

In July 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting at the 
RO.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record, including the July 2005 
Board hearing transcript, the Board finds that further 
evidentiary development is warranted before the lumbar 
disability increased rating claim can be adjudicated on its 
merits.  Such development would ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005), are met.  

Since the filing of the July 2002 lumbar disability increased 
rating claim, two VA compensation and pension orthopedic 
(C&P) examinations have been performed.  The record contains 
the reports of these examinations, conducted in August 2002 
and February 2004.  Based in large part upon the 2002 C&P 
examination report, the RO assigned a compensable rating as 
reflected in the September 2002 rating decision from which 
this appeal arises.  At the Board hearing, the veteran 
testified  that his lumbar symptoms have worsened recently.  

Also in the claims folder are clinical records from the 
Columbia, South Carolina, VA medical center (VAMC) dated in 
mid-2002.  At the Board hearing, the veteran testified that 
he was treated at this facility for back problems thereafter, 
and that he is scheduled to be treated again on a future 
date.  VA clinical records, particularly those documenting 
more contemporaneous treatment for back problems, are 
material to this claim and must be obtained on remand.         

Based upon the above, a deferment of a merits decision is the 
appropriate disposition of this claim pending the performance 
of another C&P examination, to enable VA to have before it 
more contemporaneous medical findings specific to the back 
disability.  This examination should be performed after any 
additional records pertinent to the claim are obtained and 
associated with the claims file.

The claim is therefore REMANDED for the following actions, 
after which the RO should undertake de novo review of the 
claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  In 
particular, he should be asked to supply 
any additional records concerning more 
recent treatment for back problems 
received at any non-VA medical facility 
not currently reflected in the claims 
file, or to identify the source(s) of 
such records if he desires VA assistance 
in obtaining them.  Assist the veteran in 
obtaining any such records consistent 
with VCAA.  Associate any records 
obtained with the claims folder.    

2.  The record includes outpatient 
treatment records from the Columbia, 
South Carolina, VAMC dated in mid-2002.  
Ensure that any VA clinical records for 
care received thereafter are obtained and 
associated with the claims folder.

3.  After completing the above, and 
obtaining as many additional records as 
is reasonably possible consistent with 
the above remand directives and VCAA, 
schedule the veteran for a VA C&P 
orthopedic (spine disorders) examination 
consistent with all relevant rating 
criteria in 38 C.F.R. Part 4, and in 
particular, 38 C.F.R. § 4.71a.   A 
physician should examine the veteran, 
conduct any appropriate diagnostic 
testing, and then issue a written report 
addressing the current nature and extent 
of disability due to service-connected 
lumbar disability.  The veteran's claims 
folder should be made available to the 
examiner.    

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

4.  After completing the above, review 
the entire file, including all evidence 
and information associated with the file 
after the issuance of the Statement of 
the Case (SOC), and then readjudicate the 
claim.  If it is determined that a 
favorable resolution of the claim is not 
in order, then issue a Supplemental SOC 
and give the veteran and his accredited 
service representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order.  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


